DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-2, 4-16, 21-25 in the reply filed on 12/29/20 is acknowledged.  Further, claims 17-20 are cancelled by the applicant.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al U.S 2014/0058294.
Claim 15:  Gross et al disclose an ultrasound  catheter 19/122 adapted for placement within a blood vessel having a vessel wall, the ultrasound catheter adapted for causing mechanical fractures in a calcified lesion within or adjacent the vessel wall as best seen in figures 1, 16a, b see paragraph 279, the ultrasound device comprising: an elongate shaft 122 extending from a distal region to a proximal region; an ultrasound transducer 33 disposed within the distal region of the elongate shaft, the ultrasound 
Claims 16, 24:  Gross et al disclose wherein the inflatable balloon 155 comprises a proximal waist and a distal waist (see fig. 16 b, annoted below), the inflatable balloon 155 secured to the elongate shaft122 via the proximal waist and the distal waist, with the proximal waist disposed; wherein the ultrasound transducer includes a plurality of individual ultrasound transducers 33 (see paragraph 361).


    PNG
    media_image1.png
    912
    825
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claims 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al.
Claims 21, 23:  Gross et al disclose the invention substantially as claimed, but is silent regarding wherein the inflatable balloon is constructed from a non-permeable material; wherein a portion of the ultrasound transducer includes a hydrophobic material/treatment.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device included the inflatable balloon is constructed from a non-permeable material; wherein a portion of the ultrasound transducer includes a hydrophobic material/treatment, since it has been held to be within the general skill of a worker in the art to select a known material on the basic of its suitability for the intended use or as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al in view of Sugiyama et al U.S 4955895.
Claim 22:  Gross et al disclose the invention substantially as claimed, but is silent regarding
the inflatable balloon has an inner surface that includes a hydrophilic treatment.  However, Sugiyama et al teach the inflatable balloon has an inner surface that includes a hydrophilic treatment (see col. 6, line 61-col. 7, line 7).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gross .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al U.S 2014/0058294 in view of Wallace U.S 2011/0082534.
Claim 1:  Gross et al disclose an ultrasound catheter 19/122, figures 1, 16a, b adapted for placement within a blood vessel having a vessel wall, the ultrasound catheter (see paragraph 4) for treating a calcified lesion within or adjacent the vessel wall, the ultrasound catheter comprising: an elongate shaft 122 extending from a distal region to a proximal region; an ultrasound transducer 33 disposed relative to the distal region of the elongate shaft, the ultrasound transducer adapted to impart near-field acoustic pressure waves within the calcified lesion in order to induce fractures in the calcified lesion (see paragraphs 294,412); and an inflatable balloon 155 disposed about the ultrasound transducer and coupled to the elongate shaft, the inflatable balloon 155 having a collapsed configuration suitable for advancing the ultrasound catheter through a patient’s vasculature and an expanded configuration suitable for anchoring 

Claim 2:  Gross et al disclose wherein the inflatable balloon 155 comprises a proximal waist and a distal waist, the inflatable balloon secured to the elongate shaft 122 via the proximal waist and the distal waist, with the proximal waist 
	Claims 4, 8:  Wallace teaches wherein the cavitation nuclei or droplets 302, see paragraph 104 can be excited into resonance, collapse or other cavitation behavior to generate or amplify the acoustic pressure waves impinging upon the calcified lesion;  wherein the inflatable balloon 401 includes an inner surface, and the inner surface of the balloon includes a mechanical or chemical treatment that localizes, traps, collects or nucleates bubbles or droplets 302, paragraph 104.
	Claims 5, 12:  Gross et al in view of Wallace disclose the invention substantially as claimed but is silent regarding wherein the cavitation nuclei having an average diameter of about 1 micron to about 2500 microns;  wherein the ultrasound transducer is configured to transmit a substantially uniform acoustic pressure over a length of about 10 millimeters to about 60 millimeters at a radial distance of about 1 millimeters to about 8 millimeters as measured from a longitudinal central axis of the elongate shaft.  It would have been obvious to one having ordinary skill in the art before the claimed invention to modify the device of Gross in view of Wallace by making the cavitation nuclei having an average diameter of about 1 micron to about 2500 microns;  wherein the ultrasound transducer is configured to transmit a substantially uniform acoustic pressure over a length of about 10 millimeters to about 60 millimeters at a radial distance of about 1 millimeters to about 8 millimeters as measured from a longitudinal central axis of the elongate shaft, since it has been held that where the only difference between the prior arts and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform 
Claim 7:  Gross et al in view of Wallace disclose the invention substantially as claimed but is silent regarding herein a portion of the ultrasound transducer includes a hydrophobic treatment/material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device included wherein a portion of the ultrasound transducer including a hydrophobic material/treatment, since it has been held to be within the general skill of a worker in the art to select a known material on the basic of its suitability for the intended use or as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 13:  Gross et al disclose wherein the ultrasound transducer comprises a plurality of individual ultrasound transducers 33 (see paragraph 361).
Allowable Subject Matter
Claims 10, 11, 14, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 11 is also objected to because it depends from claim 10.
Claims 14, 25:  The prior arts fail to disclose or reasonably suggest the claimed each of the individual ultrasound transducer are independently electrically driven.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/VI X NGUYEN/Primary Examiner, Art Unit 3771